724 S.E.2d 534 (2012)
STATE
v.
Gay Eugene BLANKENSHIP.
No. 88P05-4.
Supreme Court of North Carolina.
April 12, 2012.
Gay Eugene Blankenship, Asheville, for Blankenship, Gay Eugene.
Latoya B. Powell, Assistant Attorney General, for State of NC.
Ronald L. Moore, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 21st of February 2012 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 12th of April 2012."